DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The prior art documents submitted by applicant in the Information Disclosure Statements filed on 12/31/20, 03/11/21 and 09/20/21, have all been considered and made of record (note the attached copy of form PTO-1449).

Drawings
3.	The drawings, filed on 09/30/20, are accepted.

Specification
4.	Claims 34-36 are objected to because of the following informalities:  
Line 3 of claim 34 recites “wherein”. It should be “wherein”.
Line 3 of claim 35 recites “holder”. It should be “a holder” (to provide proper antecedent basis for this limitation in the claim).
Line 3 of claim 36 recites “the boot receiver”. It should be “a boot receiver” (to provide proper antecedent basis for this limitation in the claim).
Appropriate correction is required.



Reasons for Allowance
5.	Claims 22-41 are allowed.
6.	The following is an examiner's statement of reasons for allowance:
The prior art of record fails to disclose or reasonably suggest all the limitations of claim 22. Specifically, the prior art fails to disclose a connector assembly as set forth in claim 22.
Claims 23-34 depend from claim 22.
The prior art of record fails to disclose or reasonably suggest all the limitations of claim 35. Specifically, the prior art fails to disclose a method as set forth in claim 35.
Claims 36-41 depend from claim 35.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled ''Comments on Statement of Reasons for Allowance.''
Conclusion
7.	 This application is in condition for allowance except for the following formal matters: 
This application is in condition for allowance except for the objection of claims 34-36. Appropriate correction is required.
Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hikosaka (US 9645324 B2) discloses an optical connector includes a ferrule, a ferrule retaining member having, at its rear end portion, a fastening portion into which an optical fiber is inserted and onto which a tightening ring configured to hold a tensile strength wire and a jacket in place is tightly fastened, a housing, and a fiber insertion passage formed through the fastening portion. Nakano et al. (US 8011834 B2) teach an optical connector plug includes an approximately square cylindrical rear cover of an insulating member fitted over an outer surface of a stop ring, and a cylindrical front cover which is urged frontward by an elastic member and is slidable back and forth at an outer surface of a plug frame. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Doan whose telephone number is (571) 272-2346. The examiner can normally be reached on Monday to Friday from 6:00am to 3:30pm.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Thomas Hollweg can be reached on (571) 270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER DOAN/Primary Examiner, Art Unit 2883